NUMBER 13-08-00229-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


EPGT TEXAS PIPELINE, L.P.
NOW KNOWN AS ENTERPRISE
TEXAS PIPELINE, L. P. ,                                                     Appellant,

                                          v.

ABEL VILLANUEVA,                                                             Appellee.


                    On Appeal from the 398th District Court
                          of Hidalgo County, Texas.



                         MEMORANDUM OPINION

        Before Chief Justice Valdez and Justices Rodriguez and Vela
                     Memorandum Opinion Per Curiam

      Appellant, EPGT Texas Pipeline, L.P. now known as Enterprise Texas Pipeline,

L.P., perfected an appeal from a judgment entered by the 398th District Court of Hidalgo

County, Texas, in cause number C-690-07-I. Appellant has filed a motion to dismiss the
appeal on grounds that the trial court has granted a new trial which renders the appeal

moot. Appellant requests that this Court dismiss the appeal.

       The Court, having considered the documents on file and appellant’s motion to

dismiss the appeal, is of the opinion that the motion should be granted. See TEX . R. APP.

P. 42.1(a). Appellant’s motion to dismiss is granted, and the appeal is hereby DISMISSED.

In accordance with the agreement of the parties, costs are taxed against the party incurring

same. See TEX . R. APP. P. 42.1(d) ("Absent agreement of the parties, the court will tax

costs against the appellant."). Having dismissed the appeal at appellant's request, no

motion for rehearing will be entertained, and our mandate will issue forthwith.



                                                  PER CURIAM

Memorandum Opinion delivered and
filed this the 18th day of September, 2008.




                                              2